DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on December 31, 2020

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites limitations “the output shaft” (line 2), “the electric motor (line 6), “the electric commercial vehicle power steering system” (lines 6-7) lack proper antecedent basis.  Claim 14 has been interpreted as depending from claim 1 in order to provided compact prosecution.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9,13, 15, and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 107187494) in view of Oberle et al. (USPub 2004/0134300).
Li teaches an electric commercial vehicle power steering system, comprising: an input shaft (supporting gear 18); an electric motor (9); a planetary gear set comprising a sun gear (7), a plurality of planet gears (6), a planet carrier (10), and a ring gear (5), the sun gear is connected to and rotatable with a rotor of the electric motor; a drive coupling comprising a first gear (12) and a second gear (11,18), the planet carrier is connected to and rotatable with the first gear of the drive coupling, and the second gear of the drive coupling is connected to and rotatable with the input shaft; an output shaft (gear 13 is describes in the written disclosure as an “output shaft gear” and therefore gear 13 must be supported on an output shaft), and a worm drive (13,17) arranged between the input shaft and the output shaft, the worm drive coupling the input shaft to the output shaft such that the output shaft is rotatable with the input shaft via the worm drive.  
Li does not disclose the worm drive arrangement as a globoidal worm drive.  However, globoidal worm drive were known in the art.  For example, Oberle teaches a steering device having a worm drive arrangement, wherein the worm can be configured as a common cylindrical worm gear (Fig. 6) or a globoidal worm gear (Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to replace the worm gear arrangement of Li with a globoidal worm gear, as taught by Oberle, motivation being to provide a gearing arrangement having increased load capacity.
Claim 2. Li illustrates the input shaft extends between a first end portion and a second end portion, the input shaft forms a manual drive interface (such as the outer surface of the shaft is capable of being rotated by hand or tool) at the first end portion of the input shaft, and a worm of the gearing is positioned proximate the second end portion of the input shaft.  
Claim 3. Li illustrates the sun gear of the planetary gear set is connected to and rotatable with the rotor of the electric motor.  
Claim 4. Li illustrates the planet carrier of the planetary gear set is connected to and rotatable with the first gear of the drive coupling. 
Claim 6. Li illustrates the drive coupling further comprises at least one additional gear (11) meshed with the first and second gears of the drive coupling.  
Claim 7. Li illustrates an axis of rotation of the output shaft is perpendicular to an axis of rotation of the input shaft.  
Claim 8. Li illustrates an axis of rotation of the rotor of the electric motor is parallel to the axis of rotation of the input shaft.  
Claim 9. Li illustrates the worm is positioned on the input shaft and the worm wheel is positioned on the output shaft.  


	Claim 13. Li teaches the electric steering system used with a commercial vehicle.
	Claims 15 and 17. Li illustrates the claimed steering system as described above.

Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 107187494) and Oberle et al. (USPub 2004/0134300), as applied to claims 1 and 15 above, and further in view of Xie et al  (CN 205836921).
Li does not teach a belt for coupling the first gear to the second gear.  It was well  known in the art to transmit power between gears using a belt. For example, Xie teaches an electric vehicle power steering system having a belt (4) coupling a first gear (3) to a second gear (10). It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to couple the first and second gears of  Li with a belt, as taught by Xie, motivation being to provide a gearing arrangement having reduced cost by eliminating the need of an intermediate coupling gear.
    
Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 107187494) and Oberle et al. (USPub 2004/0134300), as applied to claims 1 and 15 above, and further in view of Wong et al. (USPub 2009/0032328).
  Li does not teach the worm wheel comprises a plurality of teeth distributed along an arcuate curve no less than one-hundred and twenty degrees and no greater than two-hundred degrees.  It was known in the art to configure a worm wheel having teeth that extend less than 360 degrees around the wheel.  For example, Wong illustrates a worm wheel (52) having teeth distributed along an arcuate curve no less than one-hundred and twenty degrees and no greater than two-hundred degrees. It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the worm wheel of  Li with teeth distributed along an arcuate curve no less than one-hundred and twenty degrees and no greater than two-hundred degrees, as taught by Wong, motivation being to minimize cost of the device by providing a worm wheel having only the number of teeth required to actuate the vehicle steerable wheels.  

Claim(s) 11, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 107187494) and Oberle et al. (USPub 2004/0134300), as applied to claims 1 and 15 above, and further in view of Walker (USP 5,433,294).
 Li does not teach a pair of tapered roller bearings supporting the input shaft, wherein the worm is positioned on the input shaft between the pair tapered roller bearings.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to support the input shaft of Li with a pair of tapered roller bearings, as taught by Walker, motivation being to support the worm for rotation using bearings capable of an axial load.    

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 107187494) and Oberle et al. (USPub 2004/0134300), as applied to claim 1 above, and further in view of Thompson et al. (USPub 2003/0137120).
Li does not teach a Pitman arm connected to the output shaft; a steering knuckle with a steering arm; and a drag link extending between and connected to the Pitman arm and the steering arm of the steering knuckle.  Thompson teaches a steering linkage arrangement having a Pitman arm (36) for connection to an output shaft; a steering knuckle with a steering arm (20); and a drag link (30) extending between and connected to the Pitman arm and the steering arm of the steering knuckle. It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to use the steering assist arrangement of Li with a vehicle having a Pitman, steering arm, and drag link, as taught by Thompson, motivation being control the steerable wheels of a vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658